REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 1 and 20, the Applicant’s argument that one of ordinary skill in the art would not have been motivated to couple Oved’s protective bar to the side portions of Tambascia’s apron is persuasive.  As argued by the Applicant in the remarks of the amendment filed March 1, 2021, an ordinary artisan upon consideration of the Oved reference would not be motivated to couple protective bars onto Tambascia leg apron but would possibly be motivated to independently use an unattached Tambascia leg apron while using Oved’s motorcycle having protective shell to provide additional protection.
  The solid protective bars 10 in Oved are fastened directly to the motorcycle frame at hinge 12 on one end and in abutment against the motorcycle (see figure 3) at the opposite end of the bar to form a chassis supported shield for protecting the rider against side impacts.   Applicant’s argument is persuasive that there would be no reason to couple protective bars as disclosed in Oved onto Tambascia’s apron that were not also supported by the motorcycle chassis.  The protective bars in Oved are effective on account of them being supported at each end by the motorcycle chassis and to employ protective bars coupled onto an apron wherein the protective bars are unsupported by the motorcycle chassis is not taught in either Tambascia or Oved individually or in combination.  Nor is there any teaching, suggestion or motivation to couple Tambascia apron onto the hinged mounted protective shield/bars (4) in Oved.  If . .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612